15-3502
     Snyder v. Colvin

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of June, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                REENA RAGGI,
 8                DENNY CHIN,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       CHASITY SNYDER,
13                Plaintiff-Appellant,
14
15                      -v.-                                             15-3502
16
17       CAROLYN COLVIN,
18       Commissioner of Social Security,
19                Defendant-Appellee.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        MARK SCHNEIDER, Plattsburgh, New
23                                             York.
24
25       FOR APPELLEES:                        FERGUS KAISER, Special Assistant
26                                             U.S. Attorney (with Stephen P.
27                                             Conte, Regional Chief Counsel –
28                                             Region II Office of the General

                                                  1
 1                              Counsel Social Security
 2                              Administration, on the brief),
 3                              for Richard S. Hartunian, United
 4                              States Attorney for the Northern
 5                              District of New York.
 6
 7        Appeal from a judgment of the United States District
 8   Court for the Northern District of New York (Suddaby, C.J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
11   AND DECREED that the judgment of the district court be
12   AFFIRMED.
13
14        Plaintiff Chasity Snyder appeals from the district
15   court’s affirmance of a decision of the Commissioner of
16   Social Security (“Commissioner”) denying her application for
17   Social Security disability benefits. We review the
18   administrative record de novo, and will uphold the
19   Commissioner’s decision if it is supported by substantial
20   evidence and the correct legal standards were applied. See
21   Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)
22   (“Substantial evidence . . . . means such relevant evidence
23   as a reasonable mind might accept as adequate to support a
24   conclusion.” (internal quotation marks omitted)); Zabala v.
25   Astrue, 595 F.3d 402, 408 (2d Cir. 2010). We assume the
26   parties’ familiarity with the underlying facts, the
27   procedural history, and the issues presented for review.
28
29        1. The plaintiff argues that the district court
30   applied an incorrect standard of review, but does not
31   support the argument with record evidence or citation to any
32   portion of the district court ruling. The standard of
33   review is “very deferential.” Brault v. Soc. Sec. Admin.,
34   Comm’r, 683 F.3d 443, 448 (2d Cir. 2012). “Issues not
35   sufficiently argued in the briefs are considered waived and
36   normally will not be addressed on appeal.” City of Syracuse
37   v. Onondaga Cty., 464 F.3d 297, 308 (2d Cir. 2006) (internal
38   quotation marks omitted).
39
40        2. The ALJ acknowledged that the plaintiff’s cervical
41   condition, obesity, and depression were impairments, but
42   found that they did not rise to the level of a disability.
43   The plaintiff argues that she was disabled by the
44   “combination” of her spinal disorders, mental impairments,
45   obesity, and other “exertional and non-exertional
46   limitations.” However, the ALJ considered her impairments
47   in combination, as well as separately. See Rivers v.

                                  2
 1   Astrue, 280 F. App’x 20, 23 (2d Cir. 2008) (summary order)
 2   (rejecting allegations that the ALJ failed to consider
 3   impairments in combination where record showed that each
 4   ailment and its cumulative effects was considered).
 5
 6        3. Snyder argues that the ALJ gave too much weight to
 7   the medical opinion of the consulting psychologist. The
 8   opinion of a treating physician is not binding if it is
 9   contradicted by substantial evidence, and a consulting
10   physician report may constitute such evidence. See Mongeur
11   v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983). Here, the
12   consulting psychologist opinion was consistent with other
13   medical evidence and was supported by substantial evidence;
14   the ALJ therefore did not err in affording his opinion great
15   weight.
16
17        4.   Snyder argues that the ALJ erred by not crediting
18   her testimony. The Commissioner is not obligated to credit
19   a claimant’s testimony about her limitations and symptoms,
20   but has discretion to evaluate the claimant’s credibility in
21   light of the evidence in the record. See Genier v. Astrue,
22   606 F.3d 46, 50 (2d Cir. 2010). The ALJ determined that,
23   while Snyder’s medically determinable impairments could
24   reasonably be expected to cause the alleged symptoms,
25   Snyder’s statements concerning the intensity, persistence,
26   and limiting effects of these symptoms were not entirely
27   credible. The ALJ specifically analyzed Snyder’s claims of
28   neck pain, arm numbness, obesity, and depression; as to each
29   condition, the ALJ cited specific medical evidence in the
30   record and concluded that the alleged limitations were
31   without support. Accordingly, the ALJ sufficiently
32   explained the credibility determination and committed no
33   error.
34
35        5. Snyder argues that the ALJ erroneously relied upon
36   the lack of “formal mental health treatment” to deny her
37   appeal. The ALJ considered and discussed Snyder’s “history
38   of treatment for depression,” which included prescription
39   antidepressants from her primary care physician. The ALJ’s
40   credibility assessment observed that the plaintiff never
41   sought “formal mental health treatment” (such as counseling
42   or psychiatric care). Although an ALJ may find a plaintiff
43   less credible if she failed to seek medical treatment, an
44   ALJ is obligated to consider any explanation a plaintiff may
45   have for such failure, see SSR 16-3p, 81 Fed. Reg. 14,166,
46   14,170-71 (Mar. 16, 2016), and here the ALJ did not consider


                                  3
 1   any reasons why the plaintiff did not seek “formal mental
 2   health treatment.”
 3
 4        Despite this error, the credibility determination was
 5   supported by other substantial record evidence as discussed
 6   above. Furthermore, the lack of formal mental health
 7   treatment was just one of multiple factors considered in
 8   assessing the plaintiff’s credibility, including that
 9   Snyder’s allegations were unsupported by objective medical
10   evidence, and so any error was harmless.
11
12        6. Snyder argues that the Commissioner did not satisfy
13   her burden to show at Step 5 that she could not perform work
14   in the national economy. When the hypothetical posed to the
15   vocational expert is based on a residual functional capacity
16   finding that is supported by substantial evidence, the
17   hypothetical is proper and the ALJ is entitled to rely on
18   the vocational expert’s testimony. See Dumas v. Schweiker,
19   712 F.2d 1545, 1554 (2d Cir. 1983); see also Salmini v.
20   Comm’r of Soc. Sec., 371 F. App’x 109, 114 (2d Cir. 2010)
21   (summary order). Here, the ALJ’s hypothetical to the
22   vocational expert closely paralleled the ALJ’s residual
23   functional capacity finding, which was supported by
24   substantial evidence. Accordingly, the plaintiff’s
25   challenge fails.
26
27        For the foregoing reasons, and finding no merit in the
28   plaintiff’s other arguments, we hereby AFFIRM the judgment
29   of the district court.
30
31                              FOR THE COURT:
32                              CATHERINE O’HAGAN WOLFE, CLERK
33




                                  4